           Case 1:19-cv-03984-VM Document 2 Filed 06/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
EVAN BROWN,                            :
                                       :
                Plaintiff,             :              CASE NO.: 1:19-cv-03984
                                       :
      -against-                        :
                                       :
PAPA MURPHY’S HOLDINGS INC., JEAN :
M. BIRCH, WELDON SPANGLER, NOAH A. :
ELBOGEN, BENJAMIN HOCHBERG, YOO :
JIN KIM, ALEXANDER C. MATINA,          :
DAVID MOUNTS, JOHN SHAFER,             :
KATHERINE L. SCHERPING, and ROB        :
WEISBERG,                              :
                                       :
                Defendants.
-------------------------------------- X


                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses without prejudice the above-titled action. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

 Dated: June 3, 2019                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
